Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed August 19, 2022  in response to the Office Action of June 22, 2022 is acknowledged and has been entered.  Applicant's election with traverse of Group I, claims 1-7 and 14-19 is acknowledged.  The traversal is on the ground(s) that a search and examination of all of the inventions would not impose a undue burden on the examiner.
Applicant’s arguments have been considered, but have not been found persuasive.  With regard to burden of search, the instant application is a National Stage application filed under 35 U.S.C. §371 and the restriction of the various groups is determined with respect to unity of invention as covered in chapter 1800 of the MPEP. See MPEP 801.  Burden of search is not the criteria for proper restriction under 37 C.F.R. 1.475, PCT article 17(3) (a), and 37 C.F.R 1.476 (c).  Additionally, the Examiner has explained why the claims lack unity of invention per MPEP § 1893.03(d) a posteriori in view of the prior art, which has not been specifically traversed.  See MPEP 1850 II.  Nevertheless, in arguendo, the claims of the different groups are drawn to a compositions and various methods with distinct method steps with distinct criteria for success. Thus, the different groups would require different fields of search and likely raise different non-prior art issues and would be a serious search and examination burden. Thus Applicant’s arguments have not been found persuasive. For these reasons the restriction requirement is deemed to be proper and is therefore made FINAL.


2.	Claims 1-19 are pending.  Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 1-7 and 14-19 are currently under consideration.
Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claimed subject matter that does not have antecedent basis in the specification is 1) “A composition for reducing immune tolerance which comprising an engineered cell overexpressing Akt molecules, the engineered cell is engineered with a polynucleotide encoding: a. an Akt isoform; and b. a peptide leading the Akt isoform to cell membrane of the engineered cell,” 2) “a combination of Akt1, Akt2, and Akt3,” 3) “wherein the polynucleotide further comprising a fragment encoding a chimeric antigen receptor or a recombinant T cell receptor, “ 4) “wherein the polynucleotide further comprising a fragment encoding a linker between the Akt isoform and the chimeric antigen receptor or the recombinant T cell receptor,” 5) “A method for producing the composition according to claim 1, which comprising transferring a recombinant viral or transposon vector into a target cell, and expanding the target cell,” and 6) “wherein expanding the target cell comprising stimulating the target cell with soluble, plate-bound anti-CD3 and anti-CD28 antibodies or with anti-CD3 and anti-CD28 beads with supplement of cytokines to enhance the growth of the target cell.”
Because the claims as filed in the original specification are part of the disclosure, even though the material disclosed in the claims is not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus amendment of the specification to include the material disclosed in the claims will obviate this objection. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 15-18, the phrase "can be" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The limitations following the phrase “can be” will be interpreted as optional.
Regarding claim 19,  the phrase “soluble, plate-bound anti-CD3 and anti-CD28 antibodies” is indefinite because it is unclear if the phrase encompasses soluble or plate-bound anti-CD3 and anti-CD28 antibodies or soluble anti-CD3 and anti-CD28 antibodies that are plate bound. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 2 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural product) without significantly more. The claim(s) recite(s) an engineered cell overexpressing Akt molecules, the engineered cell is engineered with a polynucleotide encoding: a. an Akt isoform; and b. a peptide leading the Akt isoform to cell membrane of the engineered cell. This judicial exception is not integrated into a practical application because the additional limitation of engineering the cells is only indicative of a process of making the cells and claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931
For Prong One of Step 2A the claims recite a judicial exception, an engineered cell overexpressing Akt molecules, the engineered cell is engineered with a polynucleotide encoding: a. an Akt isoform; and b. a peptide leading the Akt isoform to cell membrane of the engineered cell which encompasses natural cells expressing virus expressing Akt fusion proteins such as v-AKT/AKT8 and FeLV-AKT.  See Kawamura et al. (Arch. Virol. Dec. 22, 2016, 162: 1031-1036) as set forth below, particularly Fig 1. So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the additional limitation of engineering the cells is only indicative of a process of making the cells and claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  So the answer to Prong Two of Step 2A is no.
With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 
With respect to Step 2B MPEP 2106.05 (d) teaches that:
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.   Thus the claimed engineered cells do not have a significanly different structure or function from naturally occuring cells infected with virus expressing Akt fusion proteins, e.g. v-Akt.  The absence of structural differences taken together with the lack of any functional difference between the claimed cells and their natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 4, 5, 7, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/193696 A1 (Pulé et al  Dec. 8, 2016, IDS), “Pulé” evidenced by NP_001014431 (RAC-alpha serine/threonine-protein kinase, Sep. 25, 2022).  
Pulé teaches engineered cells transfected with polynucleotide vectors expressing Akt linked to an SH2 domain which leads Akt to the cell membrane. See Example 1, Figures 8-10 and p. 57-paragraphs 4-7.  
The AKT of Pulé, SEQ ID NO: 46, is AKT1.  See p. 39, the Appendix and NP_001014431.
Pulé teaches a  cell which comprises a chimeric antigen receptor (CAR) and a signal transduction modifying protein which comprises an SH2 domain that binds ITAM or ITIM domains and is fused to a AKT.  See abstract, paragraph bridging pp. 2-3, lase line of p. 3 and claim 1 and 11
Pulé teaches that the nucleic acid sequence encoding the CAR and the fusion protein comprises sequences encoding a cleavage site between the two proteins, such as the FMDV 2a peptide.   See p. 53-lines 1-20. 
Pulé teaches expressing the constructs in a T cell, NK cell, or hematopoietic stem cell.  See pp. 57-60-Cell. 
Pulé teaches transducing the T cells or NK cells with a viral vector encoding the nucleic acids of the invention and expanding the cells.  See p. 59-last 3 paragraphs and p. 60-first paragraph. 
Pulé teaches using retroviral and lentiviral vectors for expressing the nucleic acids of the invention in cells.  See p. 6-5th sentence and claim 45.
Pulé teaches transfecting or transducing a T cell with a retroviral vector or synthetic mRNA.  See p. 57-Vector. 
It is noted that the “intended use of reducing immune tolerance” is not given patentable weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 

8.	Claim(s) 1, 2, 7, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0144204 A1 (Spencer D. July 31, 2003), “Spencer” evidenced by Bellacosa et al. (Oncogene Mar. 1993 8(3): 745-54), “Bellacosa”.
Spencer teaches cells comprising chimeric AKT proteins fused to FKBP domains which transport the chimeric AKT proteins to the cell membrane by binding FRB.  See ¶¶ [0024], [0025], and [0034] and Fig. 1. 
Spencer teaches that Akt was amplified from the pCMV6-HA-Akt vector of Bellacosa for to generate the constructs of the invention.  See ¶ [0195].  Bellacosa teaches that the Akt is Akt1.  See abstract and Figure 2. 
Spencer teaches using retroviral vectors for transduction of the chimeric constructs. See ¶¶ [0107] and [0118]-[0122].
Spencer teaches electroporation of Jurkat T cells with the constructs of the invention and growing the cells.  See Examples 2 and 3. 
Spencer teaches using liposome gene and DNA delivery .   See ¶¶ [0098]- [0103]. 
Regarding claim 16, the vectors of Spencer can be amplified through by the recited methods.
It is noted that the “intended use of reducing immune tolerance” is not given patentable weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 

9.	Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (Arch. Virol. Dec. 22, 2016, 162: 1031-1036), “Kawamura”.
Kawamura teaches an FeLV-AKT expressed in a feline T-cell lymphoma.  See abstract and p. 1032-paragraph bridging columns. Kawamura teaches that FeLV-AKT comprises an AKT1 kinase domains and the membrane targeting Gag/MA domain.  See Fig. 1, p. 1033-left column and p. 1034-left column. 
Kawamura teaches expressing FeLV-AKT in HEK293T cells.  See p. 1034-left column and Fig. 2
Kawamura teaches the murine retrovirus AKT8 expresses v-AKT in T cell lymphoma.  See p. 1031-left column.  Kawamura teaches that AKT8 comprises an AKT1 kinase domains and the membrane targeting Gag/MA domain.  See Fig. 1 and p. 1033-left column.
It is noted that the “intended use of reducing immune tolerance” is not given patentable weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
 	It is noted that an “engineered cell” is only indicative of a process of making the cells and claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/193696 A1 (Pulé et al  Dec. 8, 2016, IDS), “Pulé” evidenced by NP_001014431 (RAC-alpha serine/threonine-protein kinase, Sep. 25, 2022) as applied to claims 1, 2, 4, 5, 7, 14, 15, 17, and 18  above, and further in view of US 2010/0150889 A1 (Townes et al. June 17, 2010), “Townes”. 
Pulé teaches as set forth above, but does not teach the 2A peptide of SEQ ID NO: 9.
Townes teaches methods of producing induced pluripotent stem cells (iPS).   See abstract.
Townes teaches a polynucleotide for the expression of the transcription factors Oct-4, Sox2, and Klf4 separated by the viral 2A sequence GSGATNFSLLKQAGDVEENPGP (SEQ ID NO:1) for the production of the iPS.  See abstract, ¶¶ [0018] and [0038], and Figure 1 . 
Townes teaches viral 2A sequences allow for the translation of multiple polypeptides in a multicistronic RNA molecule by stimulating peptide cleavage between the polypeptides without disengaging the ribosome. The use of viral 2A sequences to produce multiple proteins from a multicistronic message is known in the art.  See  ¶  [0036]. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Pulé and Townes and use the viral 2A sequence of Townes between the CAR and the fusion protein of Pulé because Pulé teaches the CAR and the fusion protein comprises sequences encoding a 2A cleavage site between the two proteins and Townes teaches viral 2A sequences allow for the translation of multiple polypeptides in a multicistronic RNA molecule by stimulating peptide cleavage between the polypeptides without disengaging the ribosome and the use of viral 2A sequences to produce multiple proteins from a multicistronic message is known in the art.   Thus one would have been motivated to use the viral 2A sequence of Townes between the CAR and the fusion protein of Pulé to find the optimal cleavage site for production of the two proteins. 


11.	Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/193696 A1 (Pulé et al  Dec. 8, 2016, IDS), “Pulé” evidenced by NP_001014431 (RAC-alpha serine/threonine-protein kinase, Sep. 25, 2022) as applied to claims 1, 2, 4, 5, 7, 14, 15, 17, and 18 above, and further in view of WO 2012/079000 A1 (June et al. June 14, 2012), “June”.
Pulé teaches as set forth above, but do not teach the steps of claims 16 and 19.
June teaches production of T cells expressing chimeric antigen receptors (CAR) for the treatment of cancer.  See abstract and p.2 
June teaches expanding the CAR modified T cells for therapy.  See p. 52-line 16 to p. 53-line 3. 
	June teaches retroviruses, lentiviruses, and  in vitro expression systems for expression of the CAR.  See p. 19-lines 20-29. 
	June teaches electroporation, liposomes and other chemical vehicles for introducing the CAR polynucleotides into host cells.  See p. 37-lines 16-18 and lines 29-34. 
	June teaches activating and expanding the T cells with anti-CD3 and anti-CD28 alone or bound to beads or in combination with cytokines.  See pp.  44-48-Activation and Expansion of T cells. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Pulé and June and use the T cell transfection and expansion methods of June to transfect and expand the engineered T cells of Pulé because the T cell transfection and expansion methods are routine and well known in the art as shown by June.  One of skill in the art would have chosen the T cell transfection and expansion methods of June to optimally transfect and expand the engineered T cells. 
Related Prior Art
12.	US Pat. No. 5,776,689 (Karin et al. July 7, 1998) teaches a protein recruitment system, in which a protein-protein interaction is detected by the recruitment of an effector protein to a specific cell compartment, where the effector protein can activate a reporter molecule.  See abstract.  The ‘689 patent teaches the amino acid sequence MGSSKSKPKDPSQR (SEQ ID NO: 3), which is a sequence of v-Src that acts as a myristylation signal as a cell compartment localization domain. See column 8, lines 52-65.  SEQ ID NO: 3 does not contain the last alanine residue of SEQ ID NO: 7 claimed in claim 3.
Conclusion
13.	Claims 1, 2, 4-7 and 14-19 are rejected.  Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
No claims allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642                                                                                                                                                                                            



Appendix
SEQ ID NO: 46 Alignment

    PNG
    media_image2.png
    594
    1174
    media_image2.png
    Greyscale